Citation Nr: 0716476	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  00-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed skin 
rash, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed aching 
joints (other than the knees and back), with muscle and nerve 
involvement and chest tightness, to include as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for claimed migraine 
headaches, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for claimed asthma and 
allergic rhinitis, to include as due to an undiagnosed 
illness.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987 and from April 1988 to November 1992, with 
service in Southwest Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO in 
March 2000 and June 2003.  

In November 2002, the veteran was also issued a Statement of 
the Case on the issues of service connection for right knee 
and low back disorders.  However, he did not respond to this 
issuance within one year of notification of the initial 
unfavorable RO decision in April 2002.  Accordingly, these 
issues are not presently before the Board on appeal.  

The veteran requested a VA Travel Board hearing and was 
scheduled for such a hearing in March 2007, but he canceled 
that hearing through his representative in the same month.  
See 38 C.F.R. § 20.704(e).  

The issues of service connection for a skin rash; aching 
joints (other than the knees and back), with muscle and nerve 
involvement and chest tightness; migraine headaches; and 
asthma and allergic rhinitis are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.   



FINDINGS OF FACT

1.  The veteran is not shown to have manifested varicose 
veins in service or during the first year thereafter.  

2.  The currently demonstrated varicose veins are not shown 
to due to an undiagnosed illness or any other event or 
incident of the veteran's period of active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by varicose veins is not 
due to disease or injury that was incurred in or aggravated 
by service, nor is any a sign or manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for varicose veins, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, a VA examination addressing the nature and 
etiology of this disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January and April of 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of the VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the veteran's claim has 
since been readjudicated in multiple Supplemental Statements 
of the Case, most recently in August 2006.  Accordingly, 
there remain no procedural concerns in view of the Mayfield 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including such cardiovascular 
disorders as varicose veins, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

The Board has reviewed the veteran's service medical records 
and observes that they are negative for complaints or finding 
referable to varicose veins.  

Following service, the veteran underwent a VA examination in 
January 1993.  The report of the examination, however, 
specifically indicates that varicose veins were not present 
at that time.  

In October 1999, the veteran underwent a VA Persian Gulf 
examination, which revealed multiple varicosities and 
varicose veins of the right leg.  The examiner did not 
provide an opinion as to the etiology of this disorder, 
however.  

During his July 2000 hearing, the veteran testified that his 
varicose veins first became manifest around 1994 or 1995.  

As the veteran has been determined to have varicose veins, a 
known clinical diagnosis, there exists no basis for further 
consideration as due to an "undiagnosed illness" under 
38 C.F.R. § 3.317.  Rather, the Board will consider this 
claim only on a direct service connection basis and under 
38 C.F.R. § 3.307(a).  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed varicose veins.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service or the subsequent one-
year period or reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
testimony from the veteran and his mother from a July 2000 
hearing, as well as from other relatives and acquaintances in 
multiple lay statements.  

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for varicose veins, to include as 
due to an undiagnosed illness, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for varicose veins is denied.  



REMAND

During service, on several occasions just prior to separation 
in 1992, the veteran was treated for pseudofolliculitis 
barbae.  Subsequent to service, he has been treated for 
multiple skin lesions of the torso, arms, and right lower 
ankle, as indicated in an October 1999 examination report.  

In an October 2003 statement, a VA nurse reported multiple 
disorders, including intermittent rashes and dry scaly skin, 
and opined that "these symptoms [were] related to his 
service in the Persian Gulf Theater of War."  

As the etiology of this skin disorder has not been addressed 
on prior examinations, a further VA examination addressing 
this matter is "necessary" under 38 U.S.C.A. § 5103A(d).

Similarly, in the October 2003 statement, the aforementioned 
VA nurse indicated that the veteran had constant aching 
joints "of an undiagnosed/unknown cause" and included this 
disorder among the "symptoms" related to service in the 
Persian Gulf.  

The nature of this disorder (e.g., undiagnosed illness or 
known clinical diagnosis) is not clear from the record, and 
again a further VA examination is needed to clarify this 
matter in light of 38 U.S.C.A. § 5103A(d).  

The veteran's claimed headaches are also mentioned in the 
October 2003 nurse's statement, and, in an August 2004 
statement, a VA doctor who had examined the veteran noted 
that he had "a diagnosis of combined tension migraine 
headaches" that represented "symptoms of a neurological 
disorder due to an undiagnosed illness."  

This statement is internally inconsistent, indicating both an 
undiagnosed illness and a diagnosis encompassing migraine, 
without a straightforward opinion as to whether the disorder 
is causally related to service.  Again, a VA examination to 
clarify the nature and etiology of this disorder is 
necessitated under 38 U.S.C.A. § 5103A(d) in view of these 
statements.  

As to the veteran's claimed asthma and allergic rhinitis, the 
Board notes that he reported a history of childhood asthma 
between 1968 to 1980 in his August 1984 enlistment Report of 
Medical History, but the corresponding examination report 
indicates normal lungs and chest.  

His October 1992 separation Report of Medical History 
reflects that he used an inhaler for shortness of breath, and 
asthma was noted as preexisting service; again, however, the 
corresponding examination report revealed normal lungs and 
chest.  

Subsequent to service, the veteran has been diagnosed with 
both asthma and allergic rhinitis.  

Given that his service medical records suggest both lung 
problems and the possibility of a disorder that preexisted 
service, the Board finds that a VA examination addressing the 
etiology of such disorders, particularly in regard to the 
question of whether such disorders clearly and unmistakably 
preexisted service, is necessary.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of his claimed skin rash; 
aching joints (other than the knees and 
back), with muscle and nerve involvement 
and chest tightness; migraine headaches; 
and asthma and allergic rhinitis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
noted disorders.  If one or more of the 
claimed disorders cannot be attributed to 
a known clinical diagnosis, the examiner 
should clearly state whether or not such 
disorder is chronic in nature.  If any 
disorders are not found to be chronic in 
nature, the examiner should explain this 
determination.  

For each disorder attributable to a known 
clinical diagnosis, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such current disability 
is etiologically related to an event or 
incident of the veteran's active service.  

In regard to asthma and allergic 
rhinitis, the examiner should further 
determine whether such disorders clearly 
and unmistakably preexisted service.  If 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorders 
permanently worsened beyond natural 
progression during service.  If the 
disorders are not found to have clearly 
and unmistakably preexisted service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorders were first manifest 
in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for a skin rash; 
aching joints (other than the knees and 
back), with muscle and nerve involvement 
and chest tightness; migraine headaches; 
and asthma and allergic rhinitis, all to 
include as due to an undiagnosed illness, 
should be readjudicated.  

If the determination of one or more of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


